Citation Nr: 1215809	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a bladder condition, to include urinary hesitancy or hyperactive bladder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983, with subsequent service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran initially requested a formal hearing before a Decision Review Officer (DRO).  However, he subsequently withdrew this request in lieu of an informal conference, which was held at the RO in December 2008.  A copy of the informal conference report is associated with the claims file.  Additionally, the Veteran testified as to the issues on appeal before the undersigned Veterans Law Judge at a hearing at the RO in July 2009.  A transcript of this hearing of record.

In October 2009, the Board reopened the previously denied left ankle disorder and remanded the merits of that issue, as well as the issue of service connection for a bladder disorder, for further development.  As discussed below, the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
In February 2011, the Veteran submitted additional evidence in support of his claims, along with a waiver of review of such evidence by the AOJ.  As such, the Board may properly consider such evidence in the first instance in connection with the Veteran's claims.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  

The Board also denied service connection for a left knee disorder in October 2009, based on a finding of no current left knee disability.  The Veteran did not further appeal from that decision.  However, he subsequently submitted additional medical records and a private examination to establish a current left knee disability.  

As such, a claim to reopen the previously denied claim for service connection for a left knee has been raised by the record, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that he injured his left ankle during active service, he has had persistent and recurring left ankle symptomatology since that time, and the currently diagnosed chronic left ankle sprain with instability has been medically linked to such in-service injury.

2.  The Veteran did not have any bladder symptomatology or diagnosis during service, to include urinary hesitancy or hyperactive bladder, or for many years after service, and there is no competent evidence linking the current condition to service.


CONCLUSIONS OF LAW
	
1.  The criteria for service connection for a chronic left ankle sprain with instability have been met on a direct basis.  38 U.S.C.A. §§ 1101, 1112, 1130, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a bladder condition, to include urinary hesitancy or hyperactive bladder, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1130, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Board's decision herein to grant service connection for a left ankle disorder constitutes a full grant of that benefit sought on appeal.  As such, no further action is necessary to comply with the VCAA and implementing regulations.

Concerning a bladder condition, the Veteran was advised in April 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

To the extent that the undersigned VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the July 2009 hearing, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Rather, the VLJ asked questions in an attempt to obtain evidence to substantiate the claim, including as to any specific events or symptoms during service, and any subsequent treatment.  The Veteran also discussed the reasons he believes that his current bladder condition is related to service, his symptoms and treatment, and what providers have told him about this condition.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  

Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran and his representative have submitted pertinent evidence and made pertinent arguments in support of his service connection claim.  He has had ample opportunity to participate in the adjudication of his claim, and any defects have not affected the essential fairness of the proceedings.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

With regard to the duty to assist, all pertinent, post-service VA and private treatment records have been obtained and considered.  There is no indication that the Veteran receives any benefits from the Social Security Administration pertaining to his claimed disability.  Although the last treatment records concerning the bladder are dated in 2003, he has not identified or authorized VA to obtain any further records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  

The Board notes that the Veteran's complete service treatment records are not available.  As directed in the prior remand, the AOJ made additional efforts to obtain such records upon remand, and a formal finding was issued as to the unavailability.  As also directed in the remand, the Veteran was notified of their unavailability and the formal finding in January and February 2011, as well as of the possible alternate sources of evidence.  Moreover, the Veteran has testified to his purported treatment with water pills during service, which he believes is the cause of his current condition.  He is competent to testify to such treatment.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Nevertheless, he has denied any bladder symptoms during service, to include urinary hesitancy or hyperactive bladder.  Private records also reflect that such symptoms began after service, as discussed below.  Accordingly, even if all reasonable efforts to obtain the Veteran's service records were not taken, the prior remand directives have been substantially completed.  Further, there is no prejudice from the lack of service records. 

Additionally, a VA examination is not necessary because, although there is a currently diagnosed bladder disability, there is no indication of a possible link to service.  While the Veteran believes the current disability is related to service, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the urological system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, there is no evidence of continuity or treatment for symptoms shortly after service, or medical evidence indicating a possible link.  Rather, the Veteran's private provider has stated that there is no specific or clear etiology for the current condition.  In other words, there is no indication that the disability or persistent or recurrent symptoms of the disability may be associated with service or with another service-connected disability.  Therefore, the need for a VA examination has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr, 21 Vet. App. at 307; Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Left ankle disorder

The Veteran asserts that he was treated for a severe left ankle sprain during service while stationed at Fort Campbell, Kentucky from 1982 to 1983.  He states that he used crutches and was assigned a physical profile.  The Veteran reports that he continued to have left ankle symptomatology after that time.  He believes that his current left ankle disorder is due to such in-service injury.  

Service treatment records for the Veteran's period of active duty service have been determined to be unavailable.  However, there is a June 1985 Report of Medical History from his period of service during the Reserves.  At that time, the Veteran complained of an injury to the left ankle two years ago "? sprain," and stated that this had been bothersome from time to time.  

In a July 1997 VA examination, the Veteran reported twisting his ankle at Fort Campbell in 1983, stating that he had a severe sprain of all the ligaments on the lateral aspect of his ankle, and he was treated with crutches for a period of time and then returned to full activity.  The Veteran reported having difficulty running for a long period of time after that, and that he was now able to run again but had pain after several blocks.  He also reported considerable difficulty walking on uneven ground, with multiple twisting of the left ankle.  He stated that the ankle is now only tender when aggravated.  

Physical examination at that time revealed tenderness over the anterior tibial fibula ligament of the left ankle, with no tenderness in the similar position on the right ankle.  X-rays showed minimal calcaneal spurring, minimal talar beaking, and minimal spurring involving the anterior malleolus.  There was minimal irregularity just above the medial malleolus that "may represent slight old trauma."  The impression was ankle mortise intact, no acute fracture or dislocation, minimal spurring, and "slight old trauma not excludable."  Clinical correlation and comparison with any available old radiographs was suggested.  The examiner diagnosed status post left ankle sprain which most likely involves the anterior tibia fibular ligament and was still tender in this area.  The examiner stated that there was a slight chance for an osteochondral injury off the talar dome, but the Veteran was minimally symptomatic from this.  He further stated that there was likely to be mild degenerative post traumatic arthritis in the future, but there was none present clinically at this time.  

An April 2007 VA treatment record reflects complaints of a sport-related injury in service in 1983, treated with crutches and medications, and off and on left ankle pain with prolonged walking and standing since that time.  A May 2008 record again reflects complaints of left ankle pain and a report of an in-service injury in 1983.  

The Veteran was afforded a VA examination in connection with his current claim in April 2010.  At that time, he complained of pain and tenderness to the lateral side of the left ankle, with no locking but instability and swelling, stating that the ankle gives out on a regular basis.  The examiner noted the Veteran's subjective reports of in-service injury and the June 1985 Report of Medical History, as described above, but stated that there was no objective evidence of any left ankle injury or treatment during active duty service.   Physical examination showed some limitation of motion, no evidence of laxity or instability, and tenderness to palpation of the left ankle at the lateral aspect of the lateral malleolus, with some mild edema inferiorly.  X-rays showed mild moderate mid-foot arthrosis, with mild tibiotalar arthrosis, some spurring of the medial malleolus, and mild plantar and posterior calcaneal osteophytes.  The diagnosis was left ankle moderate mid foot arthritis and mild tibiotalar arthritis.  The examiner opined that the Veteran has mild degenerative changes of his joints and that, given the available information, there is no evidence that his left ankle pain and arthritis were caused by or aggravated by any injury that may have occurred on active duty.  The examiner reasoned that there was no objective evidence of injury on active duty.

Thereafter, the Veteran submitted statements from two fellow service-members dated in October and November 2010 to corroborate his in-service injury.  These individuals indicated that they served with the Veteran at Fort Campbell from 1982 to 1983, and they remember him injuring his ankle and being on crutches during service.  The Veteran also submitted private records indicating treatment for a left ankle problem.

The April 2010 VA examiner does not appear to have considered the Veteran's lay statements of in-service injury to the left ankle and symptomatology thereafter in providing his opinion.  Additionally, the statements from fellow service-members were not before the examiner.  

Considering all evidence of record, the Board finds the Veteran's reports of in-service injury to be both competent and credible.  The Veteran is competent to report the injury, as it is factual in nature, as well as the observable symptoms of a left ankle condition.  Similarly, his fellow service members are competent to report observing the Veteran's injury and his subsequent observable symptoms and treatment.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno, 6 Vet. App. at 469-71.  In addition, such statements are credible, as they are internally consistent over the years and are consistent with the other evidence of record.  

The Board forwarded the claims file to a specialist with the Veterans' Health Administration (VHA) for an opinion as to the nature and etiology of the Veteran's current left ankle disorder, with consideration of all lay and medical evidence.  In a January 2012 report, a VHA orthopedist opined that the Veteran's complaints, x-rays, and physical examination are all consistent with a chronic lateral ankle sprain with instability.  The specialist further opined that it is "very likely," or greater than a 50 percent chance of probability, that this condition is due to an injury that occurred while he was stationed at Fort Campbell.  The specialist relied on all lay and medical evidence of record, including but not limited to the newly submitted statements from fellow service members.  The Board finds that this positive opinion by the VHA specialist outweighs the negative opinions of record concerning the left ankle, as it reflects consideration of all pertinent lay and medical evidence of record, and is supported by a well-reasoned rationale.  

As such, resolving all reasonable doubt in the Veteran's favor, the evidence demonstrates that he currently has chronic left ankle sprain with instability, and that such disability was incurred during active service.  Therefore, service connection is warranted on a direct basis.  38 C.F.R. §§ 3.102, 3.303.

Bladder condition 

The Veteran contends that his current bladder condition, to include urinary hesitancy or hyperactive bladder, is the result of taking water pills during active service to treat high blood pressure.  He states that he lost 13 pounds in one week, and that he was taken off of the medication after 1-2 weeks and was told that he did not have high blood pressure.  The Veteran has denied any urinary symptoms or diagnosis of a bladder disorder during service, stating that he believes it was an after-effect that developed over many years.  However, he believes that his current disorder is due to this treatment during service because his providers have not determined any other cause for the condition.  See, e.g., Board hearing transcript.  

As noted above, the Veteran's complete service records are not available.  However, he is competent to report the in-service treatment and symptoms as described above, and there is no indication that such report is inaccurate.  Nevertheless, the evidence of record is not sufficient to establish a link between a currently diagnosed bladder condition and any incident or injury during service, to include such the reported water pills and rapid weight loss.  Private records from Dr. R dated in 2001 and 2002 reflect that the Veteran's symptoms began 6-7 years earlier, or many years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service, which resulted in a chronic or persistent disorder).  

As also noted above, the Veteran is not competent to offer an opinion as to the etiology or cause of his current condition, and there is no medical evidence suggesting a possible link to service.  Rather, Dr. R stated in October 2002 that there was no specific etiology for the history of voiding dysfunction, including urinary frequency, urgency, and urgency incontinence, although he was surprised at the difficulties given the Veteran's age.  Similarly, an April 2003 record from Dr. R also reflects no clear etiology, with a normal bladder except for some cystitis.  

While the Board sympathizes with the Veteran's frustration in his provider's inability to pinpoint a cause for his current disability, service connection is not warranted.  As the preponderance of the evidence is against service connection for a bladder condition, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a left ankle disorder is granted.

Service connection for a bladder condition, to include urinary hesitancy or hyperactive bladder, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


